—Judgment unanimously affirmed. Memorandum: Supreme Court did not abuse its discretion in denying the motion of defendant to withdraw his guilty plea. The record of the plea allocution and the evidence at the hearing on the motion establish that defendant’s second counsel, who represented defendant at the plea allocution, provided meaningful representation (see, People v Fiumefreddo, 188 AD2d 546, 547, affd 82 NY2d 536). (Appeal from Judgment of Supreme Court, Monroe County, Mark, J.— Criminal Sale Controlled Substance, 1st Degree.) Present—Green, J. P., Pine, Callahan, Doerr and Davis, JJ.